In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-543V
                                          UNPUBLISHED


    MICHAEL SHORT,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: July 20, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Leah v. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

        On April 12, 2019, Michael Short filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (SIRVA), resulting from the adverse effects of an influenza vaccination he
received on December 11, 2017. Petition at 1; Stipulation, filed at July 20, 2021, ¶¶ 1-2.
Petitioner further alleges that the vaccine was administered in the United States, he
suffered the residual effects of this alleged injury for more than six months, and that there
has been no prior award or settlement of a civil action for damages on his behalf as a
result of his condition. Petition at 1-3; Stipulation at ¶¶ 3-5. “Respondent denies that
[P]etitioner sustained a SIRVA Table injury, and further denies that [P]etitioner’s alleged
shoulder injury, or any other injury or condition, was caused by his receipt of the flu
vaccine.” Stipulation at ¶ 6.


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Nevertheless, on July 20, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $31,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

MICHAEL SHORT,                                 )
                                               )
                Petitioner,                    )       No. 19-543V
                                               )       Chief Special Master
        V.                                     )       Brian H. Corcoran
                                               )       SPU
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
                Respondent.                    )


                                           STIPULATION

        The parties hereby stipulate to the following matters:

        I. Michael Short, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l Oet seq. (the "Vaccine Program").

The petition seeks compensation for injuries related to petitioner's receipt of an influenza ("flu")

vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R.

§ l 00.3(a).

        2. Petitioner received a flu vaccination on December 11, 2017.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that he sustained a left shoulder injury related to vaccine

administration ("SIRVA"), as defined in the Table, within the Table time period following

administration of the flu vaccine, and further alleges that he suffered the residual effects of this

alleged injury for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.
        6. Respondent denies that petitioner sustained a SIRVA Table injury, and further denies

that petitioner's alleged shoulder injury, or any other injury or condition, was caused by his

receipt of the flu vaccine.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $31,500.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XlX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis, and represent that



                                                  2
they have identified to respondent all known sources of payment for items or services for which

the Program is not primarily liable under 42 U .S.C. § 300aa-l 5(g).

        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        I 3. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on or around December

11, 2017, as alleged by petitioner in a petition for vaccine compensation filed on or about April

12, 2019, in the United States Court of Federal Claims as petition No. 19-543V.




                                                     3
            14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

    upon proper notice to the Court on behalf of either or both of the parties.

            I 5. If the special master fails to issue a decision in complete conformity with the terms

    of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

    decision that is in complete conformity with the terms of this Stipulation, then the parties'

    settlement and this Stipulation shall be voidable at the sole discretion of either party.

            16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

           17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner to develop a

shoulder injury or any other injury or condition.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                         END OF STIPULATION

I

I

I



                                                      4
   Respectfully submitted,

   PETITIONER:



   MICHAEL SHORT

   ATTORNEY OF RECORD FOR                          AUTHORIZED REPRESENTATIVE
   PETITIONER:                                     OF THE ATTORNEY GENERAL:


                                                   . A4c~          ¼-~
                           QUIRE                   HEATHER L. PEARLMAN
   Law Offices of Leah . Durant, PLLC              Deputy Director
   1717 K Street, N.W., Suite 900                • Torts Branch
   Washington, DC 20006                            Civil Division
   (202) 775-9200                                  U.S. Department of Justice
   Ldurant@durantllc.com                           P. O. Box146
                                                   Benjamin Franklin Station
                                                   Washington, D.C. 20044-0146


   AUTHORIZED REPRESENTATIVE OF                    ATTORNEY OF RECORD FOR
   THE SECRETARY OF HEALTH AND                     RESPONDENT:
   HUMAN SERVICES:
                                                     p,t~ Cl    \ . ) J ~ lXA\.LJ)
o&, ~ ,    ~e,,              7t4, A/Jht), ~,,,          ¼      \&t.M'!-::\ { --- Q.eJ...Af'-
   TAMARA OVERBY                         {)        ALTHEA WALKER DAVIS
   Acting Director, Division of Injury             Senior Trial Counsel
    Compensation Programs                          Torts Branch
   Healthcare Systems Bureau                       Civil Division
   Health Resources and Services                   U.S. Department of Justice
    Administration                                 P.O. Box 14~
   U.S. Department of Health                       Benjamin Franklin Station
    and Human Services                             Washington, DC 20044-0146
   5600 Fishers Lane, 08N 146B                     (202) 616-0515
   Rockville, MD 208S7                             Althea.Davis~ usdoj .gov


   Dated:   o?Lzok6Z J



                                              5